Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.
Exhibit 10.2


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1
2
2. AMENDMENT/MODIFICATION NO.  
P00019
3.     EFFECTIVE DATE
See Block 16C
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA02
ASPR-BARDA 
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201


ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201
8.     NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code) 
(x)
9A. AMENDMENT OF SOLICITATION NO.


EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC 
EMERGENT MANUFACTURING OPERATIONS B
5901 E LOMBARD ST
BALTIMORE MD 212246824
 
 
 
9B. DATED (SEE ITEM 11)
 
 
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
 
HHSO100201200004I
 
10B. DATED (SEE ITEM 13)
CODE 1410445
FACILITY CODE
 
06/15/2012
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers is extended, is not extended.
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning _________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or
 
(c) By separate letter or electronic communication which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or electronic communication, provided each letter or electronic
communication makes reference to the solicitation and this amendment, and is
received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
x
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
MUTUAL AGREEMENT OF THE PARTIES.
 
D. OTHER (Specify type of modification and authority)
E. IMPORTANT:  Contractor is not, is required to sign this document and return
____1____ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: [**]
DUNS Number: [**] 
The purpose of this modification is to: (1) include language on contract minimum
and maximum; (2) include language on order limitations during Presidential
declared national emergencies; and (3) include “Additional CIADM Requirements.”


See attached.




Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print).


16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
[**]
15B. CONTRACTOR/OFFEROR


sean m kirk   
(Signature of person authorized to sign)
15C. DATE SIGNED


05/25/2020
16B. UNITED STATES OF AMERICA


[**] -S   
(Signature of Contracting Officer)
16C. DATE SIGNED


05/25/2020

Previous edition unusable    STANDARD FORM 30 (Rev. 11/2016)
Prescribed by GSA     FAR (48 CFR) 53.243

Contract Number: HHSO100201200004I
Modification Number: P00019


On the effective date of this modification, Contract Number HHSO100201200004I is
modified as follows:
SECTION B—SUPPLIES OR SERVICES AND PRICES/COSTS is modified to include the
following:
B.4. This is a Multiple Award Indefinite Quantity contract as contemplated by
FAR 16.504. The total minimum quantity of services the Government will acquire
under the contract has been satisfied. The total maximum quantity of services
the Government may acquire under the contract is $1,733,653,347.02.
Paragraph B.2.3 Minimum and Maximum Ordering Limitations and Ceiling Limitations
is modified to include the following:
B.2.3.1.5. The above Ordering Limitations are not applicable to requirements
issued in response to a Presidential declared national emergency under the
National Emergencies Act (50 U.S.C. 1601 et seq.).
SECTION H—Special Contract Requirements is modified to include the following:
H.27. Additional CIADM Requirements
As provided in Section C.2.1, the purpose of the CIADM is to expand domestic
biopharmaceutical (vaccines and other CBRN biologic MCMs) production capacity
for advanced development at pilot and commercial scale to augment existing
manufacturing infrastructure. This purpose includes the capability to
incorporate emerging and innovative technologies that could be applied to
current or future USG MCM development efforts to reduce risk, increase yield,
and/or reduce total life cycle costs.
Contractor and Government acknowledge that additional biopharmaceutical
manufacturing capabilities, including additional manufacturing facilities, may
be required to effectuate the purpose of this contract. When such needs arise,
Contractor and Government shall negotiate and agree upon a defined scope of work
and estimated costs. As a result, this contract may be bilaterally modified from
time to time and task orders may be issued as may be required to incorporate
such changes.


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.





